Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-21 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2021, 2/18/2022, 5/26/2022, 9/28/2022 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
receiving an entity datapoint containing data related to an entity/receiving a campaign objective datapoint containing data associated with a campaign objective/receiving at least one definite script element based on the campaign objective/receiving entity metadata containing data associated with the entity/generating at least one variable script element based on the entity metadata/presenting the at least one definite script element/variable script element. The Applicant’s Specification further describes the context of the claimed invention as pertaining to personalized/custom advertising/promotional content – “existing solutions do not provide hyper-personalized ads. There is a need therefore, for a technical solution that can personalize or localize creatives at scale…Campaign objectives are the goals of advertising or promotional messages”. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generating at least one variable script element based on the entity metadata. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see below, and thus are still in the mental process category.
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional element of device. The device represents a generic computing element. The additional element of using text to speech processing (i.e. “definite script element”, as defined by the Applicant in the Specification) does no more than generally link the use of the judicial exception to a particular technological environment/field of use. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing element used to implement the claimed invention represents a generic computing element. The additional element of using text to speech processing (i.e. “definite script element”, as defined by the Applicant in the Specification) does no more than generally link the use of the judicial exception to a particular technological environment/field of use. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 8 and 15 are directed to a system and computer-readable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea of Claim 1. The claims perform the claimed limitations of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Remaining dependent claims 2-7, 9-14, 16-21 further narrow the abstract ideas of the independent claims. The claims include the additional elements of a network, data gathering (receiving an information item/receiving an indication from a device whether a user of the device is in focus/determining if the device receives a tap), data outputting (if no response has been received, presenting a no-response message/if a valid response has been received, presenting a valid response/if an invalid response has been received, presenting an invalid response message and communicating another call for action script). The network represents a generic computing element; data gathering represents insignificant pre-solution activity; data outputting represents insignificant post-solution activity. The additional elements do not, alone or in combination with the other additional elements, improve the functioning of the computing device or another technology/technical field, nor does it apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gadoury et al. (20150332341).
	As per Claims 1, 15, Gadoury discloses a method and computer-readable medium comprising:
	receiving an entity datapoint containing data related to an entity;   (at least para 18)
receiving a campaign objective datapoint containing data associated with a campaign objective; (at least para 18)
receiving at least one definite script element based on the campaign objective;   (at least para 18, 25. at least para 53 – ‘bank which stores a plurality of prerecorded audio clips’, wherein a prerecorded audio clip is construed as a “definite script element”.)
receiving entity metadata containing data associated with the entity;   (at least para 54)
generating at least one variable script element based on the entity metadata;   (at least para 49 , 54– a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
presenting to a device the at least one definite script element;   (at least para 49, 54 – presenting an ad that includes static (definite) content, as well as customized (variable) content)
presenting to the device the at least one variable script element.  (at least para 49, 54 - presenting an ad that includes static (definite) content, as well as customized (variable) content)
As per Claims 2, 9, 16, Gadoury discloses:
receiving a user datapoint containing data associated with a user of the device; (at least para 49 – ‘customized using the attributes of the listener…such as the listener’s name and the like’, claim 29 – ‘wild card field is replaced with an attribute of the listener,…field is a name wildcard and …attribute of the listener is a name of the listener’)
generating at least one variable script element based on the user datapoint. (at least para 49, 54 -a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
As per Claims 3, 10, 17, Gadoury discloses:
selecting one of a plurality of possible script elements to obtain a selected script element; (at least para 6 – selecting advertising text )
communicating over a network the selected script element.  (at least para 6 – selecting advertising text, and transmitting/presenting the selected advertisement text)
As per Claim 8, Gadoury discloses a system comprising:
a call to action processor operable to:  (at least para 7 – server system that performs the claimed limitations)
	receive an entity datapoint containing data related to an entity;   (at least para 18)
receive a campaign objective datapoint containing data associated with a campaign objective; (at least para 18)
receive at least one definite script element based on the campaign objective;   (at least para 18, 25. at least para 53 – ‘bank which stores a plurality of prerecorded audio clips’, wherein a prerecorded audio clip is construed as a “definite script element”.)
receive entity metadata containing data associated with the entity;   (at least para 54)
generate at least one variable script element based on the entity metadata;   (at least para 49 , 54– a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
present to a device the at least one definite script element;   (at least para 49, 54 – presenting an ad that includes static (definite) content, as well as customized (variable) content)
present to the device the at least one variable script element.  (at least para 49, 54 - presenting an ad that includes static (definite) content, as well as customized (variable) content)


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592).
As per Claims 4, 11, 18, Gadoury fails to teach the claimed limitations.
However, Loeb teaches:
receiving over a network an information item from the device; (receive application data and user preferences – at least para 87)
determining whether the information item from the device meets a condition;  (at least para 87)
presenting a first call to action script via the device if the information item meets the condition;  (at least para 87- receiving only urgent messages if it is nighttime, which is construed as the claimed limitation, para 88.)
presenting a second call to action via the device if the information item does not meet the condition.  (at least para 87- receiving regular messages only if it is not nighttime – i.e. during the daytime, which is construed as the claimed limitation, para 88.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, with Loeb’s features of receiving over a network an information item from the device; determining whether the information item from the device meets a condition;  presenting a first call to action script via the device if the information item meets the condition;  presenting a second call to action via the device if the information item does not meet the condition, to allow for a personalized notification mechanism for users of devices, where users may specify when and how they choose to be notified/interrupted by mobile apps, games, email, text, and other notifications based on application context and user preference – Loeb, abstract.
As per Claims 5, 12, 19, Gadoury fails to teach the claimed limitations.
However, Loeb teaches:
	receiving an indication from a device whether a user of the device is in focus; if the user of the device is in focus, presenting a first call for action script element via the device; if the user of the device is not in focus, presenting a second call for action script element via the device.  (at least para 87-89)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, with Loeb’s features of receiving an indication from a device whether a user of the device is in focus; if the user of the device is in focus, presenting a first call for action script element via the device; if the user of the device is not in focus, presenting a second call for action script element via the device, to allow for a personalized notification mechanism for users of devices, where users may specify when and how they choose to be notified/interrupted by mobile apps, games, email, text, and other notifications based on application context and user preference – Loeb, abstract.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592), in even further view of Rosen (20150379224).
As per Claims 6, 13, 20, Gadoury in view of Loeb to teach the claimed limitations.
	However, Rosen teaches:
	determining whether a response has been received by the device, when: if no response has been received by the device, presenting via the device a no-response message indicating that no response has been received;  (at least para 74 and fig6 and associated text: an arriving user that has not logged in yet is presented with a message indicating that he/she is expected to log in)
	if a valid response has been received by the device, presenting via the device a valid response message indicating that a response has been received;  (at least para 74 and fig6 and associated text – if the user info is valid, and then the user is presented with a web interface)
	if an invalid response has been received by the device, presenting via the device an invalid response message and communicating another call for action script.  (at least para 74 and fig6 and associated text – if the user info is not valid, then the user is presented with a ‘forgot password’ link)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, combined with Loeb’s existing features, with Rosen’s features of determining whether a response has been received by the device, when: if no response has been received by the device, presenting via the device a no-response message indicating that no response has been received/if a valid response has been received by the device, presenting via the device a valid response message indicating that a response has been received/ if an invalid response has been received by the device, presenting via the device an invalid response message and communicating another call for action script, to allow users to access their data via a user login – Rosen, para 74.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592) in further view of Rosen (20150379224), in even further view of Sarin (20170177135).
As per Claims 7, 14, 21 Gadoury in view of Loeb in further view of Rosen fail to teach the claimed limitations.
However, Sarin teaches:
determining if the device receives a tap;  ( at least abstract, para 1)
performing a first operation if the device received a tap; (at least figure 4 and associated text -  ‘determine a first action…based on the first input’, ‘execute the first action…’.)
performing a second operation if the device did not receive the tap.  (at least para 32 -33: when a soft tap is received (tap pressure is below a threshold), another operation is performed. Receiving a soft tap (below a pressure threshold) and performing an operation when this occurs is construed as performing a second operation if the device did not receive a tap.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, combined with Loeb’s existing features, combined with Rosen’s existing features, with Sarin’s features of determining if the device receives a tap; performing a first operation if the device received a tap; performing a second operation if the device did not receive the tap, in order to automate actions based on the tap pressure on mobile devices – Sarin, abstract.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Bharath et al. (9959557). Bharath describes dynamically generating audio in advertisements.
	Jogia et al. (10528977). Jogia describes generating dynamic audio content for delivery to audio devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, AU 3622
11/16/2022